MEMORANDUM **
The Thorp Family Charitable Remainder UniTrust (“Thorp Family”) appeals the district court’s approval of attorneys’ fees and expenses awarded to plaintiffs’ counsel in a $6.935 million settlement of a class action against Ventro Corporation. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. As the facts and procedural history of this case are familiar to the parties, we do not repeat them here.
A district court may use the 25 percent benchmark in calculating attorneys’ fees in common fund class action settlements, as long as the district court considers any special circumstances of the case indicating that a percentage recovery would be either too small or too large. See Torrisi v. Tucson Elec. Power Co., 8 F.3d 1370, 1376 (9th Cir.1993). The district court thoroughly explained its reasoning for awarding the 25 percent benchmark fee, determined there were no unusual circumstances requiring an upward or downward adjustment, and therefore did not abuse its discretion in the setting of attorneys’ fees.
Neither did the district court abuse its discretion in denying Thorp Family’s request for limited discovery of materials. A failure to object in district court to a magistrate judge’s order on a nondispositive matter in accordance with Federal Rule of Civil Procedure 72(a) results in forfeiture of appellate review of the order. See Simpson v. Lear Astronics Corp., 77 F.3d 1170, 1174 (9th Cir.1996). Thorp Family failed to object to the magistrate’s order denying its discovery motion; Thorp Family has forfeited its right to appellate review.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.